        Case 1:20-po-05073-TJC Document 11 Filed 12/23/20 Page 1 of 1



                 IN THE UNITED STATES MAGISTRATE COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                PO-20-05073-BLG-TJC
                                            Violation No. 9509933
            Plaintiff,                      Location Code: M14

      vs.
                                          ORDER GRANTING MOTION TO
 AUSTIN C. MONROY,                        DISMISS WITH PREJUDICE

            Defendant.


      Based on motion of the United States (Doc. 10), and good cause appearing,

      IT IS ORDERED that the motion to dismiss with prejudice, Violation Notice

9509933 is GRANTED. This matter is dismissed, with prejudice, as fully

adjudicated.

      DATED this 23rd day of December, 2020.

                                        __________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
